           Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 1 of 15




 1                                                    THE HONORABLE BENJAMIN H. SETTLE

 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
 7   HP TUNERS, LLC, a Nevada limited
     liability company,                                  Cause No. 3:17-cv-05760 BHS
 8
                                                         DEFENDANT JOHN
 9                         Plaintiff,                    MARTINSON’S MOTION
                    v.                                   FOR SUMMARY JUDGMENT
10
11   KEVIN SYKES-BONNETT, SYKED ECU                      Note On Motion Calendar:
     TUNING INCORPORATED, a Washington                   June 25, 2021
12   corporation, and JOHN MARTINSON
                                                         Oral Argument Requested
13                         Defendants.

14
            Defendant John Martinson (“Mr. Martinson”) hereby moves for summary judgment
15
     dismissing all claims against him in the above-captioned matter. More than three and one-
16
     half years after this case was filed, absolutely no evidence has been developed that Mr.
17   Martinson engaged in any of the nefarious conduct alleged by Plaintiff HP Tuners.
18
                                         INTRODUCTION
19
            The original complaint in this action (Docket No. 1) filed on September 20, 2017 lists
20
     only Kevin Sykes-Bonnett and Syked ECU Tuning Incorporated as defendants.
21
            On March 29, 2018, HP Tuners filed its First Amended Complaint (Docket No. 26-1)
22
     that differed from the original complaint only in naming Mr. Martinson as a defendant. In the
23
     body of the First Amended Complaint, no specific allegations against Mr. Martinson were
24
     made other than that "Mr. Martinson is is a resident of Washington and an officer of Syked
25
     ECU Tuning Incorporated." (Docket No. 26-1, ¶ 7.)
26
27
28
     DEFENDANT JOHN MARTINSON'S MOTION                                    MANN LAW GROUP PLLC
                                                                          403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                    Page 1                       Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                            Phone: 206.436.0900
            Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 2 of 15




 1          On April 30, 2018, Mr. Martinson filed his motion under Rule 12(b)(6) to dismiss the
 2   claims against him. (Docket No. 32.) In his motion, Mr. Martinson argued that, "The
 3   [First Amended Complaint] fails to allege any new causes of action" and that, "In short, HP
 4   Tuners has done nothing except [add] Mr. Martinson to the complaint for no reason other than
 5   because Mr. Martinson and Mr. Sykes-Bonnett are business partners, a fact which has been
 6   public information since well before this dispute arose." (Docket No. 32 at pp. 1&2.)
 7          On June 12, 2018 this Court denied Mr. Martinson's motion to dismiss holding that,
 8   "The Court concludes that [the First Amended Complaint] is fair notice of the basis for the
 9   claims," and that, "Whether [HP Tuners] will obtain evidence to pierce the corporate veil is
10   beyond the scope of a motion to dismiss." Finally, this Court concluded that, "At this point, it
11   is sufficient to allege that the misuse was accomplished either individually or as officers of the
12   company." (Docket No. 50, p. 3.)
13                                       LEGAL STANDARD
14          Summary judgment is appropriate if, viewing the evidence and all reasonable
15   inferences drawn therefrom in the light most favorable to the nonmoving party, the moving
16   party shows that "there are no genuine issues of material fact and the movant is entitled to
17   judgment as a matter of law.” Fed. R. Civ. P. 56(a); Torres v. City of Madera, 648 F.3d 1119,
18   1123 (9th Cir. 2011). The moving party “bears the initial responsibility of informing the
19   district court of the basis for its motion.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
20   On an issue where the nonmoving party will bear the burden of proof at trial, the moving
21   party can prevail by pointing out that the nonmoving party lacks evidence to support its case.
22   Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007).
23
            If the moving party meets its initial burden, the opposing party must then set out
24
     “specific facts” showing a genuine issue for trial in order to defeat the motion. Id. “The mere
25
     existence of a scintilla of evidence in support of the nonmoving party's position” is not
26
     sufficient; this party must present probative evidence in support of its claim or defense. Arpin
27
28
     DEFENDANT JOHN MARTINSON'S MOTION                                        MANN LAW GROUP PLLC
                                                                              403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                      Page 2                         Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                                Phone: 206.436.0900
           Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 3 of 15




 1   v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 919 (9th Cir. 2001). An issue is genuine
 2   only if there is a sufficient evidentiary basis on which a reasonable finder of fact could find
 3   for the nonmoving party. In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008).
 4             To defeat a motion for summary judgment, the non-moving party must "do more than
 5   simply show that there is some metaphysical doubt as to the material facts.” Matsushita Elec.
     Indus. Co. v. Zenith Radio Corp., 415 U.S. 574, 586-87 (1986); see also Podohnik v. U.S.
 6
     Postal Service, 409 F.3d 584, 594 (3d Cir. 2005) (stating party opposing summary judgment
 7
     “must present more than just bare assertions, conclusory allegations or suspicions to show the
 8
     existence of a genuine issue”) (internal quotation marks omitted).           Although the “mere
 9   existence of some alleged factual dispute between the parties will not defeat an otherwise
10   properly supported motion for summary judgment,” a factual dispute is genuine where “the
11   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

12   Anderson v. Uberty Lobby, Inc., 411 U.S. 242, 247-48 (1986).

13             With respect to imposing personal liability on Mr. Martinson, the law is equally clear.

14   Personal liability on Mr. Martinson can be imposed only if (1) Mr. Martinson personally
     engaged in any of the alleged unlawful acts or (2) there is a legitimate basis to “pierce the
15
     corporate veil.” “The corporate form protects officers from personal liability unless the
16
     officer commits a tort or disregards the corporate entity.” Wren v. Tammy S. Blakey, an
17
     Unmarried Pers., & Flying T Ranch, Inc., No. 70691-8-I, at 9 (Wash. Ct. App. Aug. 11,
18   2014), citing Grayson v. Nordic Const. Co., Inc., 92 Wn.2d 548, 552-53, 599 P.2d 1271
19   (1979); Johnson v. Harriqan-Peach Land Dev. Co., 79 Wn.2d 745, 752-53, 489 P.2d 923

20   (1971).

21             As a general rule, the corporate structure shields the officers of a corporation from

22   liability for acts by those officers in the course of their official duties. See RCW §
     23B.08.420(4); Grayson v. Nordic Construction Company, Inc., 92 Wash.2d 548, 553 (1979).
23
     An officer working for a corporation is shielded from personal liability if the employee was
24
     acting in good faith and in his official capacity.       Id., see also, Vanguard Int’l, Inc. v.
25
     Guangdong Fully, Ltd., Case No. 57396-9-I (Wash. Ct. App. January 14, 2008).
26
               In order to disregard the corporate form and impose personal liability on a corporate
27
     officer, “the corporate form must be intentionally used to violate or evade a duty.”
28
     DEFENDANT JOHN MARTINSON'S MOTION                                        MANN LAW GROUP PLLC
                                                                              403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                       Page 3                        Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                                Phone: 206.436.0900
           Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 4 of 15




 1   Homeowners Ass’n v. Hal Real Estate, 108 Wn. App. 330, 350 (Wash. Ct. App. 2001) citing,
     Meisel v. M N Modern Hydraulic Press Co., 97 Wn.2d 403, 645 P.2d 689 (1982). This, in
 2
     turn, requires that “the court must find an abuse of the corporate form," and that, "[S]uch
 3
     abuse typically involves `fraud, misrepresentation, or some form of manipulation of the
 4   corporation to the stockholder's benefit and creditor's detriment.’” Homeowners Ass’n v. Hal
 5   Real Estate, 108 Wn. App. at 350.       Similarly, to impose personal liability on a corporate
 6   officer without first “piercing the corporate veil,” it is necessary to show that the corporate

 7   officer personally participated in or otherwise personally furthered the alleged tort. “A
     director or officer of a corporation does not incur personal liability for its torts merely by
 8
     reason of his official character; he is not liable for torts committed by or for the corporation
 9
     unless he has participated in the wrong.” Peterick v. State, 22 Wn. App. 163, 182 (Wash. Ct.
10
     App. 1977) (emphasis supplied).
11
            Washington law is also clear that, “personal liability should not be imposed upon
12
     a corporate officer unless he or she has engaged in particularly damaging conduct.”
13
     Parkinson v. Freedom Fid. Mgmt., Inc., NO: 10-CV-0345-TOR, at *30 (E.D. Wash. May 29,
14
     2012) citing, State v. Ralph Williams' North West Chrysler Plymouth, Inc., 87 Wash.2d 298,
15
     553 P.2d 423, 430 (1976). Importantly, this was decided in the context of the Washington
16
     Consumer Protection Act, RCW 19.86.020, that directly forms the basis for at least Count V
17
     of HP Tuners' allegations against Mr. Martinson in this action.
18
            Furthermore, and as noted in Straightshot Communications, Inc. v. Telekenex, Inc.,
19
     No. C10-268Z (W.D. Wash. May 9, 2011), "a plaintiff seeking to pierce the corporate veil
20
     and impose direct liability on shareholders or corporate officers must demonstrate that (1) the
21
     corporate form has been intentionally used to violate or evade a duty; and (2) disregard of the
22
     corporate form is necessary to prevent an unjustified loss to the creditor." Id. citing Meisel v.
23
     M N Modern Hydraulic Press Co., 97 Wn.2d 403, 409-10, 645 P.2d 689 (1982). "As a
24
     corporation is typically considered a separate entity, distinct from shareholders and officers,
25
     the corporate entity will only be disregarded in exceptional circumstances." Straightshot
26
27
28
     DEFENDANT JOHN MARTINSON'S MOTION                                       MANN LAW GROUP PLLC
                                                                             403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                      Page 4                        Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                               Phone: 206.436.0900
             Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 5 of 15




 1   Communications, citing Truckweld Equip. Co. v. Olson, 26 Wn. App. 638, 644, 618 P.2d
 2   1017 (1980).
 3           In Washington, as elsewhere, a plaintiff seeking to pierce the corporate veil and
 4   impose direct liability on shareholders or corporate officers must demonstrate that (1) the
     corporate form has been intentionally used to violate or evade a duty; and (2) disregard of the
 5
     corporate form is necessary to prevent an unjustified loss to the creditor. See, Meisel v. M N
 6
     Modern Hydraulic Press Co., 97 Wn.2d 403, 409-10, 645 P.2d 689 (1982). HP Tuners has
 7
     failed to identify any evidence to establish these required elements of piercing the corporate
 8   veil.
 9
                          RELEVANT DISCOVERY AND CASE STATUS
10
     A.      HP Tuners Has No Evidence Whatsoever That Mr. Martinson Did Any Of The
11
             Acts Alleged In The First Amended Complaint.
12           As this Court is well aware, HP Tuners has engaged in extremely aggressive discovery
13   into virtually all aspects of the various Defendants’ lives and has has left no stone unturned.
14   In particular, HP Tuners has served over 130 separate requests for production of documents.
15   It has taken depositions of at least ten witnesses. HP Tuners has demanded and received the
16   personal phone, text, email, social media and bank records of the individual defendants. Mr.
17   Sykes-Bonnett has testified at least twice at deposition, and Mr. Martinson, himself, has been
18   deposed at great length.
19           At deposition, Mr. Martinson has unequivocally denied having engaged in any of the
20   activities broadly alleged in the First Amended Complaint. In particular, Mr. Martinson has
21   unequivocally denied having been involved in any plot or scheme to sell or distribute HP
22   Tuners' "credits" and has unequivocally denied having "hacked" any HP Tuners' computers,
23   software or other alleged proprietary rights.
24           Even more compellingly, Mr. Sykes-Bonnett, himself, has confirmed at deposition
25   that the admittedly improper use and distribution of unauthorized HP Tuners' credits, and
26   other misuse of HP Tuners' property was in no way conducted with either the knowledge of,
27
28
     DEFENDANT JOHN MARTINSON'S MOTION                                      MANN LAW GROUP PLLC
                                                                            403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                      Page 5                       Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                              Phone: 206.436.0900
           Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 6 of 15




 1   or participation by, Mr. Martinson. In short, there is absolutely no evidence whatsoever that
 2   Mr. Martinson, himself, engaged in any of the improper actions alleged in the First Amended
 3   Complaint.
 4   B.     As Discovery Is Now Complete, And HP Tuners Has Failed To Develop Any
 5          Evidence Whatsoever To Implicate Mr. Martinson Personally, Summary
            Judgment Dismissal Of The Claims Against Mr. Martinson Is Appropriate.
 6
            In denying Mr. Martinson's motion to dismiss under Rule 12(b)(6), this Court gave HP
 7
     Tuners the opportunity to conduct discovery and see if it could "obtain evidence to pierce the
 8
     corporate veil." To date, HP Tuners has had more than ample opportunity to do so. It has
 9
     deposed Mr. Martinson, it has deposed Mr. Sykes-Bonnett (at least twice) and it has deposed
10
     numerous third party witnesses. In addition, HP Tuners has obtained virtually all records and
11
     documents maintained by Mr. Sykes-Bonnett, Mr. Martinson and Syked ECU Tuning
12
     Incorporated. HP Tuners has even, without objection by any of the Defendants, taken the
13
     deposition of a Canadian national pursuant to letters rogatory in an effort to bolster its case.
14
     Despite these efforts, absolutely no evidence whatsoever has been obtained to implicate Mr.
15
     Martinson personally in any of the broadly alleged allegations made in the First Amended
16
     Complaint.
17
            In his motion to dismiss under Rule 12(b)(6), as well as in his earlier-filed Motion for
18
     Summary Judgment (Dkt. #183), Mr. Martinson accurately pointed out that the First
19
     Amended Complaint made no specific allegations against him. In his Reply in Support of his
20
     previously filed Motion for Summary Judgment (Dkt. #193), Mr. Martinson methodically and
21
     compellingly established that each of the supposed “admissions” he made and “actions” he
22
     supposedly took in violation of HP Tuners’ rights were, in fact, blatant distortions of the true
23
     facts and testimony or outright fabrications. Now, nearly four years after this case was filed
24
     and after extensive scorched-earth discovery, there remains no evidence whatsoever to link
25
     him to any of the broad, non-specific allegations made in the First Amended Complaint.
26
     Accordingly, and because no evidence exists to maintain any action against Mr. Martinson
27
28
     DEFENDANT JOHN MARTINSON'S MOTION                                       MANN LAW GROUP PLLC
                                                                             403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                      Page 6                        Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                               Phone: 206.436.0900
             Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 7 of 15




 1   personally, summary judgment dismissal of each and every claim against Mr. Martinson is
 2   appropriate and should be granted here.
 3                                             ARGUMENT
 4   A.      The Claims Asserted Against Mr. Martinson In This Action
 5           In its First Amended Complaint, HP Tuners makes eight claims against Mr. Martinson
 6   as follows:
 7           1.     Violation of the Computer Fraud and Abuse Act, 18 U.S.C. §1030.
 8           2.     Violation of the Federal Trade Secrets Act, 18 U.S.C. §1086.
 9           3.     Violation of the Washington Uniform Trade Secrets Act, RCW 19.108.
10           4.     Violation of the Illinois Uniform Trade Secrets Act, 765 ILCS 1065/1.
11           5.     Violation of the Washington Consumer Protection Act, RCW 19.86.020.
12           6.     Violation of the Illinois Consumer Fraud Act, 815 ILCS 505/1 et. seq.
13           7.     Breach of Contract. (Applicable law unstated.)
14           8.     Tortious Interference With Prospective Relations. (Applicable law unstated.)
15           As set out in detail below, each of these claims requires that certain factual elements
16   be proved before HP Tuners can prevail on them. Despite nearly two-years of scorched-earth
17   discovery, HP Tuners lacks evidence to support one or more of the facts needed to make out
18   each of these claims. Inability on the part of HP Tuners to prove one or more of the required
19   elements of a particular claim compels a finding in Mr. Martinson’s favor on that claim as a
20   matter of law. Because HP Tuners cannot offer any evidence whatsoever upon which a
21   reasonable Jury can make the necessary factual findings needed to support these claims,
22   summary judgment dismissing each of the claims asserted against Mr. Martinson personally
23   should be granted.
24   B.      The Computer Fraud and Abuse Act
25           With respect to the Computer Fraud and Abuse Act, 18 U.S.C. §1030, the law is clear
26   that:
27
28
     DEFENDANT JOHN MARTINSON'S MOTION                                      MANN LAW GROUP PLLC
                                                                            403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                      Page 7                       Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                              Phone: 206.436.0900
            Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 8 of 15




 1          To plead a violation of § 1030(a)(2), a plaintiff must allege facts showing that the
           defendant:
 2
           (1) intentionally accessed a computer, (2) without authorization or exceeding
 3         authorized access, and that he (3) thereby obtained information (4) from any
           protected computer (if the conduct involved an interstate or foreign
 4         communication), and that (5) there was loss to one or more persons during any
 5         one-year period aggregating at least $5,000 in value.

 6
     Sears v. Cnty. of Monterey, Case No: C 11-01876 SBA, at *18 (N.D. Cal. Feb. 3, 2012)
 7
     (emphasis supplied). See, LVRC Holdings LLC v. Brekka, 581 F.3d 1127, 1131 (9th Cir.
 8
     2009) (“Thus, a private plaintiff must prove that the defendant violated one of the provisions
 9
     of § 1030(a)(1)-(7), and that the violation involved one of the factors listed in § 1030(a)(5)
10
     (B). L”). Accordingly, to prove that Mr. Martinson violated the Computer Fraud and Abuse
11
     Act, it is necessary for HP Tuners to prove that he (and not someone else) "violated one of the
12
     provisions of violated one of the provisions of § 1030(a)(1)-(7), and that the violation
13
     involved one of the factors listed in § 1030(a)(5)(B). L."
14
            To date, HP Tuners has not identified any particular computer that Mr. Martinson
15
     “intentionally accessed...without authorization,” much less that such a computer is a
16
     “protected computer” as expressly required by the Computer Fraud and Abuse Act. Nor can
17
     it. There is absolutely no evidence that Mr. Martinson “accessed” any computers other than
18
     his own and those of Syked ECU Tuning which he is free and fully “authorized” to do.
19
     Again, there is absolutely no evidence that Mr. Martinson “accessed” any computer “without
20
     authorization,” and there is absolutely no evidence that Mr. Martinson “accessed” any
21
     “protected computer.” As proving these facts are necessary in order to make out a claim
22
     under the Computer Fraud and Abuse Act, HP Tuners’ utter lack of any evidence to prove
23
     these essential facts is fatal to its claim. Accordingly, summary judgment in favor of Mr.
24
     Martinson on the claim under the Computer Fraud and Abuse Act should be granted.
25
26
27
28
     DEFENDANT JOHN MARTINSON'S MOTION                                        MANN LAW GROUP PLLC
                                                                              403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                      Page 8                         Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                                Phone: 206.436.0900
            Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 9 of 15




 1   C.     Federal Trade Secrets, Washington Trade Secrets And Illinois Trade Secrets
            Acts
 2
            In this jurisdiction, courts have recognized that there is no practical or substantive
 3
     difference between the Federal Defend Trade Secrets Act (18 U.S.C. § 1086) and the
 4
     Washington Uniform Trade Secrets Acts. See, Keane v. 40 Years, Inc., No. C18-1768 RSM,
 5
     at *8 n. 3 (W.D. Wash. Jan. 2, 2019) (“The parties do not indicate that there are any material
 6
     differences between the Defend Trade Secrets Act (18 U.S.C. § 1836) and
 7
     the Washington Uniform Trade Secrets Act (Chapter 19.108, REV. CODE. WASH.). See Dkt.
 8
     #15 at 14 (relying on the same evidence to satisfy both claims). Accordingly, the Court does
 9
     not consider the claims separately.”) Under RCW 19.108.010 2(a), "misappropriation"
10
     includes, "Acquisition of a trade secret of another by a person who knows or has reason to
11
     know that the trade secret was acquired by improper means," as well as "Disclosure or use of
12
     a trade secret of another without express or implied consent by a person who: (i) Used
13
     improper means to acquire knowledge of the trade secret; or (ii) At the time of disclosure or
14
     use, knew or had reason to know that his or her knowledge of the trade secret was [improperly
15
     acquired]." In all cases, the express language of the relevant statute requires improper acts by
16
     a person. Nothing in the statutes or the relevant case law permits application to persons other
17
     than those committing the improper acts.
18
            The relevant Illinois act is similar in that it, too, uses the exact same definition of
19
     "misappropriation" used in the Washington act. Accordingly, it, too, requires that Mr.
20
     Martinson, personally, engage in the improper acts. Again, HP Tuners has no evidence
21
     whatsoever to make this required showing.
22
23          In particular, there is absolutely no evidence to show that Mr. Martinson acquired by

24   “improper means” any “trade secret” of HP Tuners. (Indeed, and as addressed and

25   established in Defendants’ contemporaneously filed Motion for Summary Judgment, HP

26   Tuners has failed even to specifically identify any actual trade secret, much less than that it

27   has been misappropriated.) At best, HP Tuners can show only that Mr. Martinson participated

28
     DEFENDANT JOHN MARTINSON'S MOTION                                          MANN LAW GROUP PLLC
                                                                                403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                       Page 9                          Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                                  Phone: 206.436.0900
            Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 10 of 15




 1   in the day to day activities of Syked ECU Tuning and helped develop Syked ECU Tuning’s
 2   software products– something Mr. Martinson has never denied.
 3
             Because HP Tuners has failed even to identify with specificity what its purported trade
 4
     secrets are, much less that they were “misappropriated” by anyone, there is no evidence upon
 5
     which a reasonable jury can find that Mr. Martinson “acquired” or “disclosed” the “trade
 6
     secret of another” as expressly required by the very statutes under which HP Tuners makes its
 7
     claims. The lack of evidence to make the requisite factual findings under the Federal Trade
 8
     Secrets Act, the Washington Trade Secrets Act and the Illinois Trade Secrets Act requires that
 9
     summary judgment be granted in favor of Mr. Martinson with respect to Counts II, III and IV
10
     of HP Tuners’ First Amended Complaint.
11
     D.      Washington Consumer Protection Act
12
             Similarly, "To prove a violation of the Washington Consumer Protection Act, a
13
     plaintiff must show that the defendant's act or practice is (1) unfair or deceptive, (2) occurs
14
     in the conduct of any trade or commerce, (3) has impact on the public interest; and (4) causes
15
     (5) injury to plaintiff in his or her business or property. Galbraith v. Tapco Credit Union, 88
16
     Wn. App. 939, 953 (Wash. Ct. App. 1997), citing Hangman Ridge Training Stables v. Safeco
17
     Title Ins. Co., 105 Wn.2d 778, 780, 719 P.2d 531 (1986) (emphasis supplied). Again, the
18
     plain language of the statute, as interpreted by by the Washington courts, requires that the
19
     defendant's act, in this case the actions of Mr. Martinson personally, be "unfair or deceptive,"
20
     etc.
21
             To date, HP Tuners has not specified or otherwise identified what actions of Mr.
22
     Martinson are allegedly “unfair or deceptive.” Nor can it. Again, HP Tuners has absolutely
23
     no evidence that Mr. Martinson personally engaged in any "unfair or deceptive" act as
24
     required by the Washington Consumer Protection Act. As there is no evidence upon which a
25
     reasonable jury can find that Mr. Martinson personally engaged in “unfair or deceptive” acts
26
27
28
     DEFENDANT JOHN MARTINSON'S MOTION                                        MANN LAW GROUP PLLC
                                                                              403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                      Page 10                        Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                                Phone: 206.436.0900
           Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 11 of 15




 1   or practices, summary judgment in Mr. Martinson’s favor should be granted on Count V of
 2   HP Tuners’ First Amended Complaint.
 3   E.       Illinois Consumer Fraud And Deceptive Business Practices Act
 4            Significantly, HP Tuners nowhere identifies what section of the Illinois Consumer
 5   Fraud and Deceptive Business Practices Act Mr. Martinson is alleged to have violated.
 6   Instead, in its First Amended Complaint, HP Tuners vaguely alleges that "Defendants" (not
 7   Mr. Martinson personally) "engaged in unfair practices in violation of the public interest by
 8   misappropriating the trade secrets of HPT." (First Amended Complaint ¶147), "deceives (sic)
 9   the public by passing off HPT credits and license keys as authentic products and offerings of
10   HPT when, in fact, they are not," (First Amended Complaint ¶148) and that "Defendants’
11   misconduct, as described hereinabove, affects the public interest." (First Amended Complaint
12   ¶148).
13            First, the Illinois Consumer Fraud and Deceptive Business Practices Act HP Tuners
14   relies on nowhere even mentions "misappropriation" or "trade secret" much less makes such a
15   violation of that act. Nor does the act anywhere even mention "passing off." How and why
16   the Illinois Consumer Fraud and Deceptive Business Practices Act supposedly applies here is
17   nowhere explained in either HP Tuners' First Amended Complaint or any of its other
18   pleadings. Given that HP Tuners has not even pleaded sufficient facts to show liability under
19   this law, and given that HP Tuners has no evidence whatsoever that Mr. Martinson even
20   engaged in any "missappropriation" of "trade secrets" or "passing off," much less than that
21   these would, if proved, even constitute a violation of this law, summary judgment in favor of
22   Mr. Martinson on this claim is entirely appropriate. Accordingly, summary judgment in Mr.
23   Martinson’s favor should be granted on Count VI of HP Tuners’ First Amended Complaint.
24   F.       Breach of Contract and Tortious Interference
25            Significantly, HP Tuners also fails to identify which law it is is relying on to support
26   its claims for breach of contract and tortious interference. Are these under common law? If
27   so, the common law of which state? Or are they under statutory law? Again, if so, which
28
     DEFENDANT JOHN MARTINSON'S MOTION                                          MANN LAW GROUP PLLC
                                                                                403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                        Page 11                        Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                                  Phone: 206.436.0900
           Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 12 of 15




 1   statute? Again, these are nowhere stated in HP Tuners' First Amended Complaint or other
 2   pleadings.
 3          Assuming that HP Tuners is proceeding under Washington law, the elements of a
 4   breach of contract claim are clear and beyond dispute. “To bring a cause of action for breach
 5   of contract, [plaintiff] must establish the existence of a valid and enforceable contract, the
 6   rights of the plaintiff and obligations of the defendant under the contract, violation of the
 7   contract by the defendant, and damages to the plaintiff. ” Citoli v. City of Seattle, 115 Wn.
 8   App. 459, 476 (Wash. Ct. App. 2002) (emphasis supplied). Under this clear, indeed
 9   indisputable directive, HP Tuners must establish the existence of a "valid and enforceable"
10   contract between itself and Mr. Martinson, and violation of that contract by Mr. Martinson.
11   Again, HP Tuners has absolutely no evidence whatsoever that Mr. Martinson entered into the
12   "EULA" that it contends is the contract that was breached at Paragraphs 153-158 of its First
13   Amended Complaint. Given the complete failure of evidence on this crucial point, HP Tuners
14   cannot prevail on its vague claim for breach of contract.
15          Similarly, tortious interference under Washington law has a well-defined and settled
16   set of required elements:
17
18         To state a claim of tortious interference with a contractual relationship or business
           expectancy, the plaintiff must allege facts showing:
19
           (1) the existence of a valid contractual relationship or business expectancy; (2)
20
           that defendants had knowledge of that relationship; (3) an intentional interference
21         inducing or causing a breach or termination of the relationship or expectancy; (4)
           that defendants interfered for an improper purpose or used improper means; and
22         (5) resultant damage.

23
     Grace v. Hagy, 153 Wn. App. 1007 (Wash. Ct. App. 2009) (emphasis supplied). Again, the
24
     clear law requires that Mr. Martinson (1) have knowledge of some supposed "contractual
25
     relationship or business expectancy" existing on behalf of HP Tuners and (2) that he
26
     interfered for an improper purpose.       Again, there is an absolute lack of any evidence
27
28
     DEFENDANT JOHN MARTINSON'S MOTION                                         MANN LAW GROUP PLLC
                                                                               403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                       Page 12                        Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                                 Phone: 206.436.0900
             Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 13 of 15




 1   whatsoever that Mr. Martinson either had the requisite knowledge or that he "interfered for an
 2   improper purpose." As a result, HP Tuners cannot properly maintain this vague claim either.
 3   Accordingly, summary judgment should be granted as to Count VII of HP Tuners’ First
 4   Amended Complaint.
 5
     G.        There Is No Basis For “Piercing The Corporate Veil”
 6
               Nor is there any evidence upon which the “corporate veil” should be “pierced” in this
 7
     case.
 8
               Under well-established law, “To pierce the corporate veil, two separate, essential
 9
     factors must be established.” Dickens v. Alliance Analytical Labs, 127 Wn. App. 433, 440-41
10
     (Wash. Ct. App. 2005) "First, the corporate form must be intentionally used to violate or
11
     evade a duty." Id., at 41, quoting Meisel v. MN Modern Hydraulic Press Co., 97 Wn.2d 403,
12
     410, 645 P.2d 689 (1982). “Second, the fact finder must establish that disregarding the
13
     corporate veil is necessary and required to prevent an unjustified loss to the injured party.”
14
     Id. See also Schwarzmann v. Apartment Owners, 33 Wn. App. 397, 403 (Wash. Ct. App.
15
     1982) (Piercing the corporate veil “is only appropriate where an officer or director commits or
16
     condones a wrongful act in the course of carrying out his duties.”)
17
               Here there is no evidence that Syked ECU Tuning did not follow normal corporate
18
     formalities or otherwise operate other than a separate business entity engaged in the business
19
     of providing tuning products to owners and users of automobiles. There is no evidence that
20
     the company did not maintain separate records, bank accounts, etc. There is no evidence the
21
     company failed to pay taxes or make required reports. There is no evidence that the company
22
     was woefully under capitalized.       And, most importantly, there is no evidence that Mr.
23
     Martinson either committed or condoned a wrongful act in the course of carrying out his
24
     duties.
25
26
27
28
     DEFENDANT JOHN MARTINSON'S MOTION                                       MANN LAW GROUP PLLC
                                                                             403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                       Page 13                      Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                               Phone: 206.436.0900
           Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 14 of 15




 1
 2                                         CONCLUSION
            Despite thorough, repetitive and aggressive discovery on the part of HP Tuners, and
 3
     despite the dramatic claims and hyperbole of HP Tuners’ First Amended Complaint, the fact
 4
     remains that no evidence has been or can be developed to implicate Mr. Martinson personally
 5
     in the wrongful actions alleged by HP Tuners. The evidence simply supports the mundane,
 6
     unremarkable and undenied fact that Mr. Martinson devoted his efforts to designing,
 7
     developing and marketing products for Syked ECU Tuning without engaging in any wrongful
 8
     acts himself and without facilitating, knowing about or otherwise condoning such acts by
 9
     others. Given the complete absence of evidence to the contrary, none of the claims made
10
     against Mr. Martinson personally can stand as a matter of law.
11
            For all the foregoing reasons, Defendants respectfully request that this Court enter
12
     summary judgment dismissing all claims made against Defendant John Martinson.
13
14
            Dated June 2, 2021                           Respectfully submitted,
15
16                                                       /s/ Philip P. Mann
                                                         Philip P. Mann, WSBA No: 28860
17                                                       Mann Law Group PLLC
                                                         403 Madison Ave. N. Ste. 240
18
                                                         Bainbridge Island, Washington 98110
19                                                       Phone (206) 436-0900
                                                         phil@mannlawgroup.com
20
                                                         Attorneys for Defendants
21
22
23
24
25
26
27
28
     DEFENDANT JOHN MARTINSON'S MOTION                                    MANN LAW GROUP PLLC
                                                                          403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                     Page 14                     Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                            Phone: 206.436.0900
           Case 3:17-cv-05760-BHS Document 272 Filed 06/02/21 Page 15 of 15




 1                                CERTIFICATE OF SERVICE
 2                I hereby certify on the date indicated below, I electronically filed the foregoing
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such
 4   filing to all parties who have appeared in this matter.
 5
 6   DATED: June 2, 2021                            /s/ Philip P. Mann

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANT JOHN MARTINSON'S MOTION                                       MANN LAW GROUP PLLC
                                                                             403 Madison Ave. N. Ste. 240
     FOR SUMMARY JUDGMENT                       Page 15                      Bainbridge Island, WA 98110
     Cause No. 17-CV-05760-BHS                                               Phone: 206.436.0900
